Citation Nr: 0806072	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
Type II.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus Type II.

3.  Entitlement to service connection for retinopathy, to 
include as secondary to service-connected diabetes mellitus 
Type II.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the October 2004 rating decision also 
dealt with three matters that are not part of this appeal.  
The RO denied entitlement to special monthly compensation and 
to nonservice-connected pension, and continued the 20 percent 
disability rating assigned for service-connected diabetes 
mellitus Type II.  The veteran has not appealed these 
decisions.  Therefore, the RO decisions of these three noted 
matters are not before the Board for this appeal.

While the present appeal was pending, the RO issued a 
separate rating decision, in February 2006, granting service 
connection for peripheral neuropathy of the right and left 
lower extremities as related to the veteran's service-
connected diabetes mellitus Type II.  This separate decision 
is not part of the appeal of the October 2004 RO decision.

The issue of entitlement to service connection for 
retinopathy, to include as secondary to service-connected 
diabetes mellitus Type II, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if additional action is required on his 
part.




FINDINGS OF FACT

1.  Hypertension was not present during the veteran's active 
military service or within one year thereafter; no medical 
evidence causally relates the veteran's hypertension to his 
diabetes mellitus Type II; and medical evidence explicitly 
concludes there is no causal connection between the two 
diagnosed conditions.

2.  Coronary artery disease was not present during the 
veteran's active military service or within one year 
thereafter, and credible medical evidence shows that the 
veteran's coronary artery disease was not caused by his 
diabetes mellitus Type II.

3.  Erectile dysfunction (ED) was not present during the 
veteran's active military service; he had ED for many years 
before he was diagnosed with diabetes mellitus Type II; and 
his ED is not caused by diabetes mellitus Type II.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, may not be presumed to be 
related to service, and is not proximately due to, the result 
of, or aggravated by the veteran's service-connected diabetes 
mellitus Type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).

2.  Coronary artery disease was not incurred in or aggravated 
by the veteran's active military service, may not be presumed 
to be related to service, and is not proximately due to, the 
result of, or aggravated by the veteran's service-connected 
diabetes mellitus Type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

3.  Erectile dysfunction was not incurred in or aggravated by 
the veteran's military service, and is not proximately due 
to, the result of, or aggravated by the veteran's service-
connected diabetes mellitus Type II.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal decided herein.  It is reasonable to 
conclude that the Board has not overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's three claims decided 
herein, VA has met all statutory and regulatory notice and 
duty to assist provisions, or can rebut a presumption of any 
prejudicial error identified.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (2007) (any error in providing 
VCAA notice is presumed prejudicial and the Secretary has the 
burden to show that the error was not prejudicial to the 
claimant).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date will be assigned for 
an award of benefits if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Lack of prejudicial harm for failure to provide proper notice 
may be established by showing (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders, supra.

In March 2004 and May 2004, VA sent to the veteran timely 
VCAA notice letters that satisfied all the requirements noted 
above except that neither letter advised the veteran that a 
disability rating and an effective date for an award of 
benefits would be assigned with an award of service 
connection.  See Dingess, supra.  The Board has concluded 
that the preponderance of the evidence is against the 
veteran's three claims decided herein, so any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess and Sanders, both 
supra.

The May 2004 notice letter did not directly pertain to the 
veteran's claims on appeal, but to his more general claims 
for non-service-connected pension and special monthly 
compensation.  The letter specifically requested that the 
veteran send to the RO any evidence in his possession 
pertaining to his claim.  The March 2004 notice letter had 
not made this specific request, see Pelegrini II, supra, 
although it specifically requested that the veteran submit 
several other kinds of evidence.

The two notice letters were sent to the veteran within a few 
weeks of each other, and months before the initial RO 
decision on any of the claims on appeal.  The claims 
addressed in the May 2004 notice letter required medical 
evidence that would likely have pertained to the veteran's 
claims for secondary service connection presently on appeal.  
Based on the intertwined nature of the timing of the 
veteran's claims and the two VCAA notice letters, the second 
of which included the specific request described above, the 
Board concludes that a reasonable person could be expected to 
understand from the notices sent to him what evidence to 
submit in support of his claims.  See Sanders, supra.  
Accordingly, the Board concludes that any presumption of 
prejudice for failure to provide complete notice is rebutted.  
Id.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on a claim, as defined by law.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The veteran had VA medical examinations in January 2005.  The 
veteran's VA and private medical records have been obtained 
to the extent available.  There is no indication in the 
record that any additional evidence relevant to the veteran's 
three claims herein decided is available but is not part of 
the claims file.  Id.  The Board finds that the current 
medical evidence in the record is adequate for purposes of 
rendering a decision on appeal of the RO decisions concerning 
the three noted claims.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decisions concerning the 
veteran's three claims decided herein.  Therefore, such 
failure, if identified, would be harmless error.  See 
Mayfield, supra.

The Merits of the Claims

The veteran asserts that his hypertension, cardiovascular 
disease, and erectile dysfunction are a direct result of his 
service-connected diabetes mellitus Type II, and the 
conditions should, therefore, be service connected secondary 
to his diabetes mellitus Type II.  For this appeal, the Board 
also considers whether direct or presumptive service 
connection is appropriate for the disorders.

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for a 
disability first diagnosed after service when all of the 
evidence, including that pertinent to service, shows that the 
disability was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The second and third elements 
noted above can be demonstrated through a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).

For certain diseases, to include cardiovascular-renal 
disease, including hypertension, service connection can be 
presumed.  When a veteran has served continuously for 90 days 
or more during a period of war, or during peacetime after 
December 31, 1946, and has a disease specified in the law 
that becomes manifest to a degree of 10 percent or more 
within one year from date of termination of service, the 
disease shall be presumed to have been incurred in service 
even though there is no evidence of the disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Finally, service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2007).  Establishing service connection on 
a secondary basis requires medical evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (competent 
medical evidence is generally required to show current 
disability or nexus to service).

Hypertension

In his March 2004 claim for VA benefits, the veteran stated 
that his hypertension and diabetes mellitus Type II began in 
early 1996.  The veteran's claims file includes private 
medical records confirming a diagnosis of hypertension in 
early 1996 when the veteran underwent a cardiovascular 
evaluation.  The 1996 private cardiology treatment records 
also make reference to new-onset diabetes mellitus, but do 
not note any connection between the veteran's hypertension 
and diabetes mellitus Type II.

The report from a September 2004 medical examination for 
hypertension concluded that the veteran's diabetes mellitus 
Type II did not cause his hypertension as both were diagnosed 
at the same time.  The examiner opined that the veteran had 
essential hypertension of unknown etiology.

The veteran states that he feels his hypertension is a result 
of his diabetes mellitus Type II, but no medical evidence 
shows this to be the case.  The Board acknowledges that the 
veteran is competent to give evidence about what he has 
experienced; for example, he is competent to discuss his 
current symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  Therefore, the Board must rely on the medical 
evidence relevant to the veteran's claim.

Based on the medical evidence concluding that the veteran's 
hypertension is not causally related to his diabetes mellitus 
Type II, and the lack of medical evidence to the contrary, 
the Board finds that the veteran's hypertension was neither 
caused nor aggravated by his diabetes mellitus Type II.  See 
Allen and Caluza, both supra.  Further, the Board notes that 
the medical evidence of record does not show and the veteran 
has not asserted that he had hypertension in service or 
within one year after his separation from service.  The 
diagnosis of hypertension did not occur until more than 
twenty-eight years after the veteran's separation from 
service.  Therefore, no evidence indicates that hypertension 
was actually or presumably incurred in or aggravated by the 
veteran's active military service.  See Hickson, supra; 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Coronary Artery Disease

The private medical evidence in the veteran's claims file 
shows that he was referred for evaluation to a cardiologist 
in early 1996.  A February 1996 report from a private 
cardiology examination states that the veteran had quit 
smoking two weeks earlier, and that he was obese and had 
hypertension.  This report and one dated in March 1996 
mentioned diabetes and stated that the cardiologist had asked 
the veteran to follow up with his primary physician to 
discuss treatment for diabetes, which appeared to require 
medical therapy at that time.

In March 1996 the veteran had a cardiac catheterization and a 
stent was placed in the proximal right coronary artery.  The 
report from the procedure stated that the veteran had two 
vessel coronary artery disease with normal left ventricular 
function.
None of the private cardiology records relates the veteran's 
coronary artery disease to his diabetes mellitus Type II.  
The only other medical records in the veteran's claims file 
from this period of time are 1996, 1997, and 1998 reports of 
cardiac stress tests.  The stress test reports do not make 
reference to diabetes mellitus Type II.

Medical records from the veteran's visits to his private 
primary care physician from August 2001 to January 2004 are 
in his claims file.  The records show that the veteran saw 
his doctor, Dr. D.M., for routine visits about three times 
each year and the doctor continued to urge the veteran to 
lose weight.  No mention of a relationship between the 
veteran's heart disease and his diabetes mellitus Type II  
appears in the routine records, and no non-routine treatment 
is noted in the two-and-a-half-year period.

In March 2004, Dr. D.M. completed a VA Diabetes Herbicide 
Presumption Physicians Statement form showing that the 
veteran had been diagnosed with diabetes mellitus Type II in 
July 1986, and that his cardiovascular disease diagnosed in 
1996 was directly due to the veteran's diabetes mellitus Type 
II.  This statement is contradicted by an October 2003 note 
written in the above-referenced medical records by Dr. D.M., 
wherein the doctor refused to provide a statement that the 
heart disease was caused by the diabetes mellitus Type II.  
Based on the veteran's and other medical providers' reports 
that the onset of the veteran's diabetes was in 1996, and 
because Dr. D.M. explicitly contradicts his own statements 
about the possibility of a nexus between the veteran's heart 
disease and his diabetes mellitus Type II, the Board finds 
that the Physicians Statement form completed in March 2004 by 
Dr. D.M. is not credible evidence.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence). 

In September 2004, the veteran had a VA heart examination 
related to his claim underlying this appeal.  The examiner 
reviewed the veteran's claims file.  The examiner opined that 
the veteran's heart disease was not secondary to his diabetes 
mellitus Type II since both conditions were diagnosed at the 
same date.  The examiner stated that the heart disease was 
most likely due to the veteran's obesity, his previous 
smoking habit, and his being male.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds the report from the 
September 2004 VA heart examination to be more persuasive 
than the March 2004 Physicians Statement form completed by 
Dr. D.M.  The VA examiner reviewed the veteran's claims file 
and examined and tested the veteran.  The onset date of the 
veteran's diabetes mellitus Type II given by Dr. D.M. on the 
VA form was inconsistent with multiple other reports of that 
date, including the veteran's report of the date.  Dr. D.M. 
did not have the opportunity to review the veteran's claims 
folder and he did not give any supporting reason for checking 
a box on the form that indicated the veteran's heart disease 
was caused by his diabetes mellitus Type II.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  In weighing all the medical evidence 
concerning the veteran's heart disease in relation to his 
diabetes mellitus Type II, the Board finds the VA heart 
examination conducted in September 2004 to be the most 
persuasive piece of medical nexus evidence.

As with the veteran's assertions concerning his hypertension, 
the Board acknowledges that the veteran feels his heart 
(cardiac) disease is a result of his diabetes mellitus Type 
II.  Nonetheless, the Board must rely on medical evidence to 
determine whether a causal connection exists between the 
diseases.  See Layno, supra.  Accordingly, based on the 
medical evidence concluding that the veteran's heart disease 
is not causally related to his diabetes mellitus Type II, and 
the lack of credible medical evidence to the contrary, the 
Board finds that the veteran's heart disease was neither 
caused nor aggravated by his diabetes mellitus Type II.  See 
Allen and Caluza, both supra.

The Board notes that the medical evidence of record does not 
show and the veteran has not asserted that he had heart 
disease in service or within one year after his separation 
from service.  The diagnosis of heart disease did not occur 
until more than twenty-eight years after the veteran's 
separation from service.  Therefore, no evidence indicates 
that heart disease was actually or presumably incurred in or 
aggravated by the veteran's active military service.  See 
Hickson, supra; 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

Erectile Dysfunction (ED)

The veteran's private medical records in his claims file do 
not discuss his ED.  The report from a September 2004 VA 
genitourinary examination notes the veteran giving a history 
of having had ED over the past 30 years.  In an October 2004 
addendum to the September 2004 medical report, the examiner 
stated that the veteran's ED began in the 1970s and his 
diabetes mellitus Type II had only recently been diagnosed.  
The examiner opined that the veteran's ED was not caused by 
diabetes mellitus Type II.

Without any other medical evidence concerning the etiology of 
the veteran's ED, the Board concludes that the veteran's ED 
was neither caused nor aggravated by his diabetes mellitus 
Type II.  See Allen and Caluza, both supra.  Again, the Board 
acknowledges the veteran's opinion otherwise, but must base 
its determination upon medical evidence.  See Layno, supra.

In addition, the medical evidence of record does not show and 
the veteran has not asserted that he had ED in service or 
within one year after his separation from service.  The 
earliest occurrence of ED claimed by the veteran was in the 
1970s, at least three years after he separated from service.  
Therefore, no evidence indicates that ED was incurred in or 
aggravated by the veteran's active military service.  See 
Hickson, supra.  No presumptive service connection is 
permitted for ED.  See 38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's three claims herein 
denied.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
Type II, is denied.

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus Type II, is denied.

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes 
mellitus Type II, is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional notice and development 
are necessary prior to adjudication of the veteran's claim of 
entitlement to service connection for retinopathy, to include 
as secondary to service-connected diabetes mellitus Type II.

The VCAA notice letters sent to the veteran in March and May 
2004 did not tell the veteran that a disability rating and an 
effective date for an award of benefits would be assigned if 
service connection were to be awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any error in providing 
VCAA notice is presumed to be prejudicial to the veteran.  
See Sanders v. Nicholson, 487 F. 3d 881, 889 (2007); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Although the claim is remanded on other primary bases, 
complete and timely VCAA notice can now be provided for the 
claim.

The medical evidence in the veteran's claims file includes 
the report from a February 2003 ocular examination provided 
by a private optometrist.  The assessment section of the 
report lists background retinopathy in the veteran's left 
eye.  This was noted as mild diabetic retinopathy by a VA 
examiner during a review of the veteran's medical history and 
a VA diabetes mellitus examination in 


September 2004.  Background retinopathy is a less serious 
type of diabetic retinopathy, the latter being a condition 
associated with diabetes mellitus that can compromise vision.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1658-59 (31st ed. 
2007).  

In contrast, a September 2004 VA eye examination stated in 
the results that the veteran had no diabetic retinopathy.  
The examining VA optometrist concluded that the veteran had a 
trace of nuclear sclerosis and that he needed a yearly 
dilated eye examination due to his diabetes.

It is not clear from the three examination reports with 
differing assessment results what the status of the veteran's 
eyes is with respect to diabetic retinopathy.  A new eye 
examination and opinion is required to reconcile the two 
medical determinations, and to provide a conclusory opinion 
as to whether the veteran currently has diabetic retinopathy 
as a result of his service-connected diabetes mellitus Type 
II.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(Board may supplement the record by seeking a medical 
examination when the medical evidence of record is 
insufficient to support findings by the Board).
 
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
addressing all required elements for his 
service connection claim, to include on a 
secondary basis, including that a 
disability rating and an effective date 
for an award of benefits will be assigned 
if service connection is awarded.

2.  Obtain copies of medical records of 
treatment related to the veteran's eyes 
covering the period from September 23, 
2004, to the present.

3.  After updated medical records are 
associated with the veteran's claims file, 
schedule a VA eye examination for 


the veteran.  The veteran's claims folder 
is to be made available to the examiner 
for review of all pertinent documents 
therein.  The examination report should 
note that the claims file was reviewed.  
The examination report should specifically 
address the findings and diagnoses 
concerning the presence and absence of 
diabetic retinopathy as stated in the 
reports from the February 2003 and 
September 2004 eye examinations and 
September 2004 diabetes mellitus 
examination referenced above.  The 
examiner should state an opinion regarding 
the differing conclusions in those 
reports.  The examiner should state an 
opinion as to the probability that the 
veteran has retinopathy as a result of his 
diabetes mellitus Type II.

It would be helpful if the examiner would 
use the following language in the opinion 
or examination report, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50 
percent), "at least as likely as not 
likely" (meaning likelihood of at least 50 
percent), or "less likely than likely" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for 
any opinion provided and reconcile 
conflicting opinions in the record, to the 
extent possible.

4.  Next, review the veteran's claims file 
to ensure that all of the foregoing 
requested development has been 


completed.  In particular, review the 
requested eye examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, implement 
corrective procedures.  Any compliance 
failure could result in further remands.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (The Board errs as a matter of law 
when it fails to ensure compliance with 
remand orders.)

5.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the matter 
of service connection for diabetic 
retinopathy, to include as secondary to 
service-connected diabetes mellitus Type 
II.  If the claim remains denied, an 
appropriate supplemental statement of the 
case should be provided to the veteran and 
his representative, and they should have 
an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts directed in this remand, as 
well as any other development deemed necessary, is required 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


